UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-6213
JAMES EDWARD ELLERBE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                          (CR-97-100-BR)

                      Submitted: April 18, 2002

                       Decided: May 3, 2002

   Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

James Edward Ellerbe, Appellant Pro Se. John Samuel Bowler, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. ELLERBE
                              OPINION

PER CURIAM:

   James Edward Ellerbe appeals the district court’s orders denying
his motion for a court order and denying reconsideration. Ellerbe’s
motion relates to his conviction for aiding and abetting a conspiracy
to possess with intent to distribute and distribution of cocaine base in
violation of 18 U.S.C. § 2 (1994) and 21 U.S.C.A. §§ 841(a)(1), 846
(West 1999 & Supp. 2001), which we affirmed on direct appeal. See
United States v. Ellerbe, No. 98-4058, 1999 WL 64289 (4th Cir. Feb.
11, 1999) (unpublished).

   The proper basis to seek to invalidate a conviction is a motion pur-
suant to 28 U.S.C.A. § 2255 (West 1994 & Supp. 2001). Because
Ellerbe has previously filed a motion seeking relief under § 2255, see
United States v. Ellerbe, No. 00-7472, 2000 WL 1862099 (4th Cir.
Dec. 20, 2000) (unpublished), however, he must seek authorization
from this Court under 28 U.S.C.A. § 2244 (West 1994 & Supp. 2001)
prior to filing a successive motion under § 2255. Because Ellerbe has
not sought this authorization, and counsel stated that Ellerbe had
already received a complete copy of the documents he sought in the
present motion, the district court properly denied his motion.

  Accordingly, we deny Ellerbe’s several motions for appointment of
counsel on appeal and affirm the orders of the district court. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED